Case 2:20-cv-12154-SJM-DRG ECF No. 16 filed 10/29/20        PageID.111    Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 POLINA MILMAN,
                                             Case No. 2:20-cv-12154
             Plaintiff,
                                             HONORABLE STEPHEN J. MURPHY, III
 v.

 FIEGER & FIEGER, P.C., and
 GEOFFREY FIEGER,

             Defendants.
                                 /

                   STIPULATED ORDER EXTENDING
                  TIME FOR DEFENDANTS' RESPONSE
              TO PLAINTIFF'S FIRST AMENDED COMPLAINT

      Based on the agreement and stipulation of the parties, as reflected by the

signatures of their counsel below, Defendants have accepted service of process of the

First Amended Complaint, ECF No. 14, as of October 28, 2020. The time period for

Defendants to respond to Plaintiff's First Amended Complaint is extended to

November 19, 2020.

      IT IS SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: October 29, 2020




                                         1
Case 2:20-cv-12154-SJM-DRG ECF No. 16 filed 10/29/20   PageID.112   Page 2 of 2




IT IS SO STIPULATED:

 /s/: Deborah L. Gordon w/permission       /s/: Geoffrey N. Fieger
 DEBORAH GORDON LAW                        FIEGER & FIEGER, P.C.
 Deborah L. Gordon (P27058)                Geoffrey N. Fieger (P30441)
 Elizabeth Marzotto Taylor (P82061)        Attorney for Defendants
 Sarah Gordon Thomas (P83935)
 Attorneys for Plaintiff




                                       2
